523



     OFFICE OF THE A?TORNEY      GENERAL   OF TEXAS
                        AUSTIN




                                           ioa Ca!d88lOE to
                                           oh tranafor In aocord-
                                            the tcrrm of raid




fitsateUn4mploynmntInauranos Lawa. wevision i8 adr ror
th4 mu48r43r out of- the stat4 uiwnp10y&amt Trust Fund to
                           maaranoe AOo@kmt Bi a IUUU0r
the Failroad ulaeIll~loyment
molmy that it eotiBIta6 to be th4 #lrmun%aoolle~ated ia
                                                                                      524

~0x1.Orville B. Carpenter, Page Z

      UllMt~~O]wbIlt   tale8 fl’tS+ I’O11ro8d8   lFI8S tb (ImIlt -id Out
      ln benefits to rellroad worker8 eo of it-8           SO, 1939.  The
      detemimtion        of this -t         18 61660a r88pOn8ibility of
      thci Soelal Seowlty B a r d lr teragroacmnt with the Railroad
      Ratirmaat     Eaerd   and eoosultation     with the State. The pan-
      altp provided for tha 6tetO8          tbet do not 80 eaeml thrlr
      hW8     18 OOllteiilOd in 8UbreOtiM (d) Of 68OtiOtl1J and 18 a
      rithholdlm Of qatlts for ndaiaistI'atiV6           OXPW8    # the State
      uuemployment oanponsatlm law.
              -AO~Ordia~y,          the ‘f’8X88   If21Om~~O~ent COGl~8IlMtiOIl Aot
      um smealsd et the recent s88slon d                  the Tons I.O~i8httJre
      by IIOU80all 759, and thi8 mndment                   i6 now SeOt%Oa O(A)
      of    the ‘fwrr        AOt.

              WIh5Or the tafu           OS thi8 8RWdBI8nt it b.OW8         neOe8ea~
      r0r    the Taxes Uaemployaent OompeasetlonC0ml8Oioa                  wlthin
      thirty &eye 8ftOr the 01088 Of the r&g\llar888s$On 00 the
      S.8glaletursto euthorirceend dirmt  the aroretery ef the
      TTOaSUry t0 tXVUt8rer rrCiE th0 TOzS8 uaaePigOOat                 OmppOa8a-
      tiog FUtld t0 the RailSOad h8rPglO)-a8Ilt fn8UWlOO                AOoouat a0
      am-t    of money known a8 the  ~preliaalnaryamauIt.w                  For pur
      ln?oxmetlon, It 1~ estlmted                 tbet thle   ammat   will e~pmxl-
      mate $4,000,000.00.
              -90 rar as wa know, the Validity Or eon8titutlanallt~
      0r the Ballrad  Uneuhploym6ntInauranee bet has nwer beoa
      -888d  upOn by the OOUTt8 or the %hitOd Stati   lilrarlae,
      the velldlty or oonetltutiandity of RoPse Bili 789 emending
      ths Texas UnemplOymstktOt6apOalsetiOn Atit he8 not bO8Jtp88ed
      Upon by t&e -4lOt+8 Or thi8 State, lrrd thi8 ati88ioIl i8
      m8lUOtent to authorize and ab00t    th8 tXWQ8rer of 8~oh a
      large 8wk 0r r4onoyla.ths lbreno~e 0r anoh detsminatlona.
           *will yen, th@MrCEC,  Inform 88 as to whether la your
     OpiriiOathe COWmi88iOn i8 obllg8d at thi8 timeIt0 &UthOr%s8
     and ulrsot  this tranefer, end, ir 60, what lleb%lLitpmeq be
     iaourred by ous 00 dolag la the swat either,of these Aeta
     may later be held to be UEOiXl8titUtiOMt.”
             A JWOBr dotermination Or the QUeletiOZi     El'O88ntOd   ~r9Q3i3’08
1. oon6ldoretion0S two Pulenl 8tatutee        ead two State 8tatutW,           tf%,
Qa U.S.C.A.,      TltLe S, sootlow JOl-$03, end Tltlee 7, 8 and 9, BOO-
tiOIl8901.12L0,      OOlS8titUtiU& 8 PWt Of the FOdO~f:80Ofa~        $OOlzritt
AOtt  48 U.S.&A.,      S86tloas $81488,   h@rd#ait+    &84       al the Wifr
read Unemploymmt IarrPpno8 Aott brtielue bS&lb-1 to~tlSZkD-eS,
hraen'8 Annotated Olrll !t3tstUtO8      Or Texas, hereQidter refer*sd
                                                                                                525

Bon, Orville 5. Carpenter, ?a60 3

tO aa the Tarea Vnamploymant Compsnslationhot) and Eouao Bill 769,
bets, rirgulerSa8elon, 46th Laglalatura, aaandetory of the Taxes
~namploymant Companaetlon AOt, and bafn2 Artfolea 668lb-la, 952lb-7a,
and SS2lb-@a of raid Aot.
            Tour repucet 8aeks our opinion upan the relldity an6 eon-
&ltutlonalit7 of tba Eailroad Unanployment Insurenoe Aot and !Wuw
~lll 769, AOt8, Regulsr Se8aion, 46th Legi8hture.      ‘phia Dapartmant
dll not prr8ume to pass judeeat      upon the oonrtitutioadit~ of an
aot of COflgr884,but will properly limit ita oplnf~n to the validltr
er eon8tltutlOnallty or tb hot of the terms l.&8latum clt8d. Con-
8.+Ontl~,    iOr PUrpOSeO Of thi4 Opb~iOn, tha provlslona IS the federel
soolal Seourlty Aot and the Railroad UnsacgloyxantIneurenoe Lot,
mrtinent to the lnatent inpul~, wlll ba eaaumd to be in all thiag8
0Onatitutional. In ptwefng, howaver, it might ba etate4 that the FaU-
era1 Eooial   Geeurity Aot wasi, by a divided Euprum  Cow%, held to be
oon8tltutional in tha oeea of Chaa. E:tOWti ~eohine CO. Va. LXlVi.8,
so1 0. S. %a, 57 :ap.    ct. 883.


             m0    t0   the   itmWSdStfOn8       ab    the   AOt8   Or   cQX43rO88   and   or
the  Tous Lagl8letura, harslnabove oited, raignrainetha ooopwatlva
aootal seourfty program between the Paderal end State gDverIIpwnt.8,
a brfer retlew et the cutset, with rererenoa to the pertlrmat pro-
rl~~lonrof euah mot8 would not be amlea. The prorl8lonc whioh we
6eem pertiaeat are those invol~I.ngth* oreetlorran4 malntenano8 ef
the Un~plOyaent OOwanaatiOn Iund and Unemployment Coa~aaatlon
Adminl6tratlon Pun0 in tha State Tmaswy,   the Fnsatplo*ent Truat
Fund In ttmFeder61 Trcaauzy, end the Railroad Une.mploymantlnewaaoe
Aeoomt In aaid  latter funk
             Oa Au&sat
                    14, loaS, the redem     Soolal 8eeurlw     Aot baoema
0rfe0tiY0, 4834uuraunat thereto as rerleetad   In tha emergency    elauso,
Benate Bill.Ro. 6, kOt8, 9rd Called Se88lon, 44th Leglslatare, beemw
lrfeotlve Ootober 27, loiN, to protldo for the Texas Onaarploymant
             4JEtail. Tha Faderal Aot laposer an annual exolae tar
Ccmlpen8atioll
npcm employ8rr of ei&!t or more with raspart tq haying ladivlduala
%n their employ, and an in0cnnetax upon their emp1oye88, bot3 bared
upon   a certain    B;reduatsd     percentage   cf    the payrol;t,      whloh tar Is
pi& into tha Traaaury ot tha United Wxtes aa other internal raveaue
OOllOOtiO~8. kc an faduoeaent to tb rerioue    etater of the Union to
eaaot 8lrPllerunar@aymant oompensatlon mae6urea and for t% jroteo-
tlon of auoh atataa trciaunfarorabla bu8in888 oondition8,   ocnaper’ad
to etetes whlah did not have such Ieglslation, tha Federal Act pro-
tldsa that an employer rang 0radlt against this rederal tax, but not
to exceed ninety ger atnt tbarc?al,the amount of ooatribatlons   made
by hl?aunder a state unamplo~nt    oempeaeatl6aI.&r,whloh baa been
orrtiilad by tha Faderal BooSal SaieurltyWoard~aa having oartaia
Preaorlbedprovld oaa. Oaa Of thaae Is that al.1monaga reoalved
                                                                   526


Bon. Onflle   5. Carpenter, Page 4

Into the State's unemplo~~at fund shell lmedlatrly be paid over to
the Seoretery of the Treaeury to the oredlt of the Vnemployaeat
Truet y'ulld.
          For the plrpoea or providing wbewfits* to tke unsaployed
of Texas oomfng within the mlew    of the Texas Unemployment Cca-
pennation hot, 6Cid hot require8 oartsin   employera of Texas to take
annual payment8 or Woontrlbutlonsa measured by a graduated peroentage
of the payroll, and theoe *oontrlbutIona* ara paid into the Onem-
ployaent Compensation Fend In the State Treasury, whlah ir entablirh-
ed and oontrolled by Artlole S??Elb-7,  8~ mended, in the following
manner:

          "(a) '~Sstabliahmentand Controlr There is hsrcby
    established as a cpeoial fund, seprate and apart fram a11
    pub110 moneys or funds of this Gtate, an Gnemployment
    Compensation Fund, whloh ahall be adninlatered by tha
    ComIBalon exolurlvely for the porpoass or this Bat.
    This fund shell oonaist of (I) all contributiona aolleoted
    under this Aat, together n&t& any lnterert tbereoonoolleoted
    jnarstrantto Eeotlon 14 of this Aott (2) all fine8 and pen-
    altfea collected purtwant to the m0116ion6 of this Aot;
    (8) Interest earned upon any moneys in the fund; (4) any
    property or aeourltlea aoqulred through the use or mona~8
    belonging to the fttnd; and (5) ell earninga Or maoh pro-
    perty or seourltlsa.    All moneys in the rad shall be
    mingled and undivided.
         "(b) kooounts and Depositi The State Trealrursr
    shall be treasurer  and 8uotodiatn of tha fund rho shall
    admInister mob fund in aaoordanoe with the direotione    of
    the Cemmlselonand the Comptroller #hall lseue warrant0
    upon it In aooardanoe with suoh regulations as the Corn--
    mission shall preaorlbe. The Treasurer shell maintain
    within the fund three (3) eoprate    kooountm (1) l alear-
    I   aobount,  (2) an unemployment trmt fun4 aooomt, and
    (ST a benefit ao~oaant. All mm&eye payable to the fund,
    upon raoaipt thereof by the Comlclrton, ah%11 be forwarded
    to the Treascror who ahall imnadiately deposit them in t?ie
    olearlng aooount. Rerunds payable purrrusnt to faction 14
    of this Aot may be paid from tha olaarlng ~aacountupon
    warrant.8issued by the Comptroller under the dlreotlon of
    the W~Mdfi6ion. firterolearanee thereof, all other moneys
    in the alearing aooount &all be ,hmedlately deposited
    with the Seorebery of the Treasuty of the United States
    of kaarloc to the oredit oi the aoooant'of this State in
    the 7JnemploymentTrtit F'und,eatabliehed end -istained
    pureuant to Seotlon 904 or tb8 Sooial Seour'ityAot, a8
                                                                     .S27

EOL   Orville S. Carpenter, Emgo S

      amended, any prorielone of lnw In thle State relating to
      the deposit, administration, release, or dleburesrssntuf
      money8 in tha poaeeeelonor ouetody of thle State to the
      oontrery notrlthstandlag. The bensilt aoootuatehall ooneiet
      or all money6 requleltloned rr’o this State*8 amcount in t&o
      Unemployment Trust Fund.  Koneye in tha oleerieg and benefit
      aaoouute may be depoalted by the Treaeurer, under the direo-
      tlon ot the Commleeion,in any bank or publio depoeItory in
      whloh (Ieneral,lundeof the State may be deposited,but no
      mblla deposit lnmranos oherge or .premiuashall be paid
      out or the ruau.  . . .*

          The Unemployment TN&   Fund established In the heaeury
of the United States by Seoblon 904 of the 5oaial SeaurlQ Aot, and
referred to In the foragoing statute, is oonatltutod ae iollowet
            “(a) There Is hereby established in the Treasu?y
      or the United State8 a truet fund to ba known a8 the
      *unemploymnt txuet fund', hereinafter in this ohapter
      oellad the *rund*. Tha,eeoretery cifthe Treasury la euth-
      orlzed and dfreoted to reoelte and hold in the fund all
      moneys depoelted therefn by a State  agenay irem a State
      unemployment rund, or by the Rsllroad BetIremnt Board
      to the credit of the railroad uuemptoyaent insuretieeao-
      oount. Suoh depoelt may.be sade blreutly wlth the 6eore-
      tary of the Treasury cw with any Federal Reesrre bank or
      member bank of the Yederal Reeene Syetaa designated by
      him ror euoh purpose.
           “(b) It shall be the duty of the Seoretary 8t the
      Treasury to invest suoh portion of the Fund a s I.8 nat ,
      in his judgment, required to nnat eurrent withdraw8le+’
      .suahInrestEent my be laade only in intereat bearing eb-
      ligation8 of the United State8 or ~1s obligation8 guaranteed
      as to bath prlnoipal and lntareet by the Unlted~States,.
      For euoh purpose euoh obligation8 amy be aoqulrad (1)
      on or$gInal Issue et pr, or (2) by purphew of out+and-
      lng obligation6 et the market paioe. %'h#,purposaef.Dr
      whloh obllgatione ol’the Vnltad Water. may bo Is&ae&tuBd~
      !?ectlon752 of Title 231,are hereby -tended to authorlee
      the lasuanoa et par of ep@atsl obligations erolueivdly
      to the Fund. Suuahapeoiel obllgatloae ehall bear iaterast
      et a rate equal to the average rate of Intareet, omputed
      aa of the end of the calender month natt 'preoedlngthe date
      or suoh leaue, borne bp all interest-bearing  obll~atlone
      of the V&ted States then IoraDingpart of the mblio debt;
                                                                  528



    exce2t t&t uhre such averaes rate 1s not 8 multiple
    of one-eighth of 1 per oentux, the rate of Interest at
    suoh sjmclal obli&etlons #hall be the multlpls of one-
    eighth 02 1 par centum next loiterthan such average retb.
    Obli~etione other than suoh speolal obligations may be
    aoq,liredfor the nJnd only 08 suoh terma as to.provide
    an lnvestnent yield not less than the yield whloh w0u1&
    be required in the 08&e of epdolal obllgstlons if ieeuea
    to the fund upon the date of uuah soqulaitlon.
         "(0) .4hyobligations aoqulred by the Fund (exorpt
    spealal obligations i0su0a exalusfvsly to the Fund) may
    be sold at the narkst price, and suoh epsoial obllgatlons
    may ba redaemsd at ,parplus eoorusd interest.
         "(d) The lntsreet on, end the prooeeds fro;athe sale
    or redersptlonof, any obligationa held in the Fuud ahall
    be oreditad to and Bonn a part ci the Fund.
          n(e) The fund shall be fnveatea  as (Islhgle find,
    but the Ssoretary of the Treasury shall rimlntaiae separate
    book socount for saoh State agenoy and the railroad unem-
    plop4nt   lnsuranae aooount ana shall credit quarterly on
    Marah nat, June SO, Septaaber SO, aud Moember 31, or
    each par, to eaoh aaaount, on the bmlr or tlm avomgs
    dally balanoe of suoh aocount, a ProportIonate part of tha
    earnings or the tuna for the quarter ending on aroh data.
         "(f) The Searotary of Treasury Is authorize4 e&l
    dlreoted to pep out or the Fund to any Stat& agenay auoh
    twmunt a8 It map duly requirltlon, not exceeding the
    azaouutetanblng to the acoount o? suah State agency at the
    time of such g3ayzi8nt.The Seoretaxy of the Txeaeury irr
    authorlrea and dlrsoted to make auoh payments out of th*
    fund as the Eallroad Retlrsrant Board may duly oertify,
    not exoeeding the anmmt standlng to the rallroad unem-
    ploymnt inauranoe ecoount at the t&ma of such paymmt.W
          seotlon 809 of the Soolal maurlty Aot (4.2U.S.C.A. 1103)
nalcess
      it a condition or approval by thrsSocial Seourlty Board Or a'
State UneEploymnt Compenea’tlonLaw tbt "all money vithdrswn fraar
the Unemployment Trust Fund by tha Stat8 Agency shall bo use& aOh-
lf In the payment 0r compensation exolusive 0r expawes or adminls-
tratlon.’ In regard to expenres blaent     to the edmlnletration cb
the Toxa~ Unemploymnt Gompenaatlon Aot, Sea. ll of said Aot oraatee
% Spoolal Fuud in the State.Treaa&Uy tar that  purpose es fo~0wS1
gon. Orville E. Car;anter, .Fsge7


           “ia) L_pecielFund: Thare is hereby created In the
    State Treaeury % special tund to be known %s the iJnamploy-
    ment Compensation Xdalnlstratlon Fund. All moneys da-
    posited or peld into t!As Fund are hereby appropriated
    end inudsevalleble totha Comlrslon. All monaya in
    this Fund eh%ll be expanded aolaly for tha yurpoaa of
    defraying the cost o? the admini%tr%tion of this Aot,
    and for no other purpose whatoowsr.    Tha yuud ah%11 eon-
    siat or all moneys approprletaa by this ztata, end all
    money8 received from tha United mater o? Amarloa, or
    any agency therao?, including the ;.ocialSeoeity Barrd
    and the United States Snployaeat Sarvloa,  all aonayr
    oolleotad by the Comisslon aa coat% or ieae ohargad   by
    the ComaIsalon for rurnfshlng photostatlo or aertl?lad
    aopies of recorde of the Cuani%sion, or fee% oherged by
    the ComIsaIon for msklng audlfa pursuant to the auth-
    ority granted in thls hot, or from any other souroa, fop:
    euoh purpoma, end shall be adminlatarad rap%r%ta and
    apart frav all public moneys or funds  o? the Stats. All
    money8 In this Funa shall be a6p08itea, admInIsterad,
    and dlsbursab, In the sa~9%manner and under the aam
    oonaltionr  ana raquirextantaa% Is providea by law for
    other apaclal funds in tha Gtata l’raasury. Any bslanoae
    in this Fund %h%ll not lapse at any time, but shall ba
    continuously avall%bla to the Cmunlsslon for aXp%naltute
    aonslrtsnt with this Aot. . .*
          Tha foregolag unamployment Companaatlon Admi5lstratIon
Fund la red by grantr thereto by tba Federal Owarnmaat under
RaatIona SO1 and 80% of th% E,oaIalGeourity Aot (4s U.S.C.A. 3aa-
tlana f301k 600) whloh read as followa:
          Yea.  501.  For tha purpose ti aesfstln5  the State6
     In the admInlstretlon of their unemployment aa%pans%tfon
     l%wa, there is hereby authorfxed to be appropriated,  far
     the fi6td year ending June 30, 1936, tha 6um Of $4,000,
     OOo.oQ, and ror each ?laoal peer thareaftar the sti’o?
     $49,000,000, to bs used a% harel.n%?terprovided.
          Tao. 502. (a) The Board shall ?rom tins to time
     csrtlfy to the Secretary of the Treasury for Bsymaat tc
     each State which h%e an unesqloymnt oanp%nsstioa law %D-
     proved by tbs mara under 8aotion 1103 0r this chapter,
     such %maxat% au tha Board determines to be necessary ror
     the proper administration o? such law during the rlfiO%l
     year In rhioh suoh payment is to be ~%%&a. The Board*8
     determination shall ba besad on (1) tha population Of
!-ion.
     Crrille %. Carpentar,     i'fige   6

     the :;tata;(Z) w @atlmatc r;itl;anumber of persons
     owsmd     by the Steto law zindor the cant of proper
     ednlclstratlon 0r eiuahlaw; and (3) such other raotore
     aa the Board rinds relevant. T&o Board shall not certify
     for payaont Undor this eeotion in any flseal year a total
     amOUnt In 5xoeas Of tke ai?ioUnt 8ppropriated therafOr for
     euoh flsosl   year.
           *(b)Gut ot the 8~118appropriated therefor, the
     Seoretary    zrf the Treasury
                               ehell, upon reoelrlog a aertl-
                               (a], puy, through
     fioatfoc under eubseai.l.on                 tha Division
     of Dlobureoment of the Treaeury Department and prior to
     audit or eettla-nt by the General kccouctlng Wflos, to
     the State aganoy oharged with the admlciatration of euoh
     law the amouxit w aisrtlrled.*
           IQ the rors6oing portion of this ~plnlon we have out-
lined tte 88tablishment and purpose oi the rarloue state and
feberal funds of the eoolal seourity syetame eponeored by rho
 Fuderal and Ytata Cwwnaente,   as euok~funds exietsd before
the advent of the Railroad Unemployment Insurance ho8 on June 2S,
1938, whlah so radtoally altered the statue ortheue tunde and
gave rice to the lnetant Znt;uiry. Theretofore, the Fsberal
Cwernment had eltoted to leave with the remrved power of the
variwe ltate8 all enploymect *letlone, both interstate end
intrastate, balm aontaat with grante-b-aid to euoh etatee by
way of epproprlatloneout of the general revenue8 or luffloient
eums, not in lxmee of the dew       rho0   by C~s~greee. ror admlnie-
tratl*o sxpefieeeor the rarloue State Unemployment Compwmetlon
liots.  This aotlon on the part.ot Congreee was upheld in the
oass 0r Chae. c. Etoward idaohlneCompany ~6. Dalfe, eupra, on
tha ground that the operntlone or the State Unemployaent rampen-
nstion Lawe would rsllere tie Federal Qovernmect of a portion oi
the potential reller burden. and euoh rearonable proteatlon or
the Federal Treaeury wae part of general welfare In a oonatltu-
tlonal eened. Seth the paesaga of the riailraadUneaglaymeat
Ineuranoe aot, the Cocgrsee,  for the rlret time, eleoted to
preempt the ii814 of un5niploymentooapeneation in 80 tar as
explorer-employee rslatlonehlp8 0r lntsretate oomaon aarrferr
were oo~oerned,and it la settled by the euthnritlee that in
such a oa(rethe le$.lelatlonot a etate, in rronflietwith the
ersrolm by eo~&~~a:eof its oonetitutional power over lnteretate
ooameroe, 18 euporeaded and dleplaeed. 9 Tax. Jur. p. 8X3%-890,
amI oansn olteb. The Railroad Uaemp~oyseot Ineuranoe AQt Of
193% providers a oomprehenrlte and oomplete eyetsa ot unemployment
sompen8atlon folremploy668 or oep~on carrier8 engem      in inter-
state ooamerw and would w6oe6arllp walllot witA the grotielone
or the TVXU Ucomployment Compensation ME upon t&a eeme eubjeet.
??hilethis, of lteelf, vou.Idpause ths State etatute upod thie
acore to yield, the Coagrssa hae removed all doubt of itrr inteQtion8
Bon. Crvllle j. Carpenter, Page 9

to preempt.tbla field by Gectlon 13 (a) of the Gallroad Wiem-
ployslentInsuranoe Aat, (45 U..:.C.A.363),provldlng as follows:
         "(a) By enaomnt     of this ohaptor the Congress naakes
   erclualve provlaion ror the payment of unemployment benefits
   ror unemployment occurring after Jw.e 30, 1939, based upon
   employment (as deflnsd in ttis ohapter). MO employee shall
   have or assert any right to unemployment banei'ltsunder an
   unemployment oompensatloo law of any State with respect to
   unsmployaent ooourrIn6 after June 30, 1939, based upon
   employment (as derlned In t&is ohaptar). The Congress find8
   end declares that by virtue of the enaotment of thls chapter,
   ths appllcetlon 0r Stat.0unemploynwt compensation law8
   arter June 30, 1938, to suob employment, exoept pursuant to
   wotlon 362 (g) of this Ohapter, would oonstituta    an undue
   burden upon, and an undue lnterfersnoe with the erreotlvs
   regulation of, lnteratate uoramar0a. In rurtheranoe of sUoh
   detenainatlon, after June 30, 1939, the term *person* as
   used in seotlon 1106 of the Title 42 shall not bs oonstrued
   to lnolud~eany employer (as defined In thls ohapter) or any
   person In its employ: Provided, That no provision of this
   ahapter shall bs oonstrued   to atreot the payment'oi unemployment
   beneflts with respsot to any period prior to July 1, 1939,
   under an unemployaent oaapeoaatlon   lax or any State based
   upon employment performed prior to July 1, 1939, an6 prior
   to such &ate eaployment as defined in thls ohaptsr shall
   not oonstltuts *Service dth rsspeot to which unemplo)psnt
   oomgansatlon Is payable under an (or *8ervioe under any')
   uns@oym&lt    oomponsation sy~$em (or *plan*) establlshsd
   by @:&ot or Congrss$* (or *a law of the United statas*)
   or *e&ployment In ip*yerstateoommsroe, or an Individual
   who is ooverod by an Unemployment oomponaatlen syatenl
   established dlreotlp by an kot of Con&veas,* or any term
   or sinilar Import, use6 in any unemplomnt     oompenration
   law or any state."
          The Railroad Unemplo)asnt Ineuranae kot prorides a
seheduls of *oontrlbutlons" and *benefltow as other uneaployaent
oompensation laus and Is aomplets In all of Its adninletratlve
details, whIoh ws deem not necessary to &~SOU~S. Seotion ll of
the Aot (48 U.S.C.A. 300. 561) sstabliahes In thr cfrsasury of
the CnIteQ States a fund to be known as the Railroad Unemployment
Insuranos Admlnistratlon Fund. and providea for its  approprlatlon
and avaIlabIlIty for adarinlstratltaespmums, but a8 no part ot
the rour nllllon dollars involved In your Inquiry nil1 tlnd  it8
way into this Fund, ws are not 6onoernsd wlth It further than
to make note of thts taot. The Railroad Unemployaent faaur-
am0 Fund, or rather Aeoount althln a Eund, oreated
Boll.   CX’ViilS   c.   Carpenter,   Fage 10


by the i?ailroadUna8ployA8At Insuranoe Aot is the ;urticular acoowt
with whloh ue are oonoerned, beoauee It is into this account tbat
the four mIllIon dollar8 will 60 if a transfer thereof is erreotea
by YOU. Ibnoe we quote Section 10 (a-b) of the Railroad iineciploy-
mnt lneuranoo AOt (4s G.S.C.A. 300. 260 (a) k (b), lstabll8hlng
the Railroad Unemployment Insuranoe Aoeount.
              "(a) The Secretary of the Treasury 8hall mlntaln
        In the unenployment trust fund established pursuant to
        seotion 1104 of Title 42 an aooount to be known as the
        railroad unemployment lnauranoe aooount. This aooount
        shall oonslst of (1) 90 per aentum of 811 oontrlbutlons
        colleoted pursuant to seotlon 360 of this ohapter, to-
        gether with all Interest thereon collected pursuant to seo-
        tlon 360 of this chapter; (II) all amounts transferred or
        paid Into the acoount pursuant to section 363 or section
        264 of this adapter; (ill) all additional amounts appro-
        priated to the acoount In acoordanoe with any provision
        or this chapter or vlth any provision of law now or here-
        after adopted; (iv) a proportionate part of the earing8 of
        the unemployrzeattrust tid, computed In aocordanoe with
        the provislon8 0r seotlon 1104 (0) 0r Title 42; (v) all
        amount8 realized In reooverles  for overpaysent or
        erroneous payrrantsof benefits; (vi) all amounts transrerrea
        thereto  pursuant to section 361 of this chapter; (vii) all
        fine8 or penalties oolleoted pursuant to the provlelone or
        this ohapter; and (rlll) all amounts arsdlted thereto pur-
        suant to eootlon 562 (g) or creation362 (8) of this ohapter.
        Eotvrlthstandlngany other provlalon OS law, all moneys
        0m6itea to the aooount shall be 0ingi0a and undivided, and
        are hereby pmsanentlp appropriated to the Board to be aon-
        tlnuously available to the hoard ulthout further approprla-
        tlon, for the payment of benefits and rerunUS under this ohap-
        ter, and no plrt thereof shall lapse at any time, or be
        oarrled to the surplus fund or any other fund.
             *'Lb)All moneys In the aooonnt shall be uSed solely
        for tha payzaentor the benefits and remade proylded ror
        by this ohapter. The Board shall, rm0 tlSe to tix&e,
        oertlfy to the Zecretary or the Treasury the narimand ad-
        dress or eaah person or aorepanyentitled to reoalva benerita
        or a refund payment under this ohapter, the amount of suoh
        psy&ent, and the time at whloh It shall be made. Prior to
        audit or settlement by the General aosountlng Oftloe, the
        ssoretary or the Treasury, through the nlvi6lon or I)lsburse-
        a6nte or the Treasury Department, shall make payments from
        the aooouat directly to such person or aompnny of the amount
        or benefits or refund 80 oertIfied by the,Board: Provided,
Eon. Orvlllo s. carpenter, PaGO 11


     however, That ii'the Zooardshall so repeat, the Smretary
     of the Treasury, through the Division of Ciaburstints of
     the Treaeury Dapartmmt, ahall transeit bansilt payments
     to the Board for dlstrlbutlon by It through employment
     orfloes or In such other manaer as the Board deema proper.'
          Xot for the purpose of ooorolng the Texas mmaplopeat
Coapensatlon ColPaiesIonacd siailar rtats lgenoles of other states
Into tranaterrlng to the IiallroadUnemployment Insuranoe Acoount,
above desorlbed, such sun@ as have by them been oolleoted as -eon-
trIbutIomP from eluployerssagagod In Intarstats oosmeree, but
&arely aa a ior& of nzlld&oral-suaolon to thle end, the Cougraas,
by Sec. 13 (a) of:the Fallroad Unmploymtnt Inauranoe Aot (45
U. S. C.A. Sao. 563 (0) withdraws further grantr-In-aid to the
various states by way of akinlrrtrative erpaases In the 8am
mount as euoh *oontributlone~  oolleoted but not tranoforred. %?a
quote:
          "(0) The soolal Soourlty Ewrd shall rlthhold
    from oertIfIoatIon to the setretfiryof the Treasury Sor
    pyment the amounts determined by it pursuant to aeotloa
    502 (a) of Title 42 to be moemary    for the propr ad-
    mlalstratlon or each Ctats*s unQoplo~nt-conpenaatiop
    law, until an amount equal to ita *preliminary amount*
    plus interest from July 1, 1939, at 2,1/e per oentum per
    annum on suoh portion tkiereoras has aot been 68od as the
    maa6ure f4r wIthholding oertlfioatlon for payment, has
    boaa 60 withheld from oertlfloatloo purattant to this
    paragrkyh : Prorlded, however, That it a state shall, prior
    to whichever is the later of (I) thirty days after the
    al080 of the first regular 6@sslon of its leglalattue
    whiah begins after the approval of this &aptar, and
     (11) July 1, 1939, authorlzo and direct the Sacrotary or
    the  Treasury to transfer from Its aooount in the unenploy-
    ment trust fund to the railroad unemployment-oompensatloa
    aooount in the unemployment trurt fund an amount equal to
    Its *prsllmInary aiouat*, no amount shall be withheld
    from osrtltloatlon for payrtentto such state pursuant  to
    thlr paragragh.
          *The Soolal Seourlty Board shall withhold from oertl-
     fioatlon to the secretary of the Trea8uzy for payment the
    amount.8 determIned by it parauant to mmtlon 502 (a) of
     Title 42 to be neQe*aary ror the proper admlaIstr6tloa
     of eao& state*s unsmployment comprnsatlon law, until an
     amount equal to its ~liquidatlag amount* plus interest
     Yrom January 1, 1840, at 2 l/2 mr oaatum per annum on
                                                                              534




    suoh prtion thereof as MS aot been used as ths measure
    for rlthholdine oertlrloatloa fcorpapent   has boea lO
    withheld trorncertlfloation purmaat to this pangragh:
    Frotlded, however, Tbst It o State shall, prior to whleh-
    ever Is tha later of (I) thirty days lf?m the 6loao or tha
    Slrst regular smslon o? Its l~glrl8taro wlilohbo&m
    after the approval of thl8 ohaptsr, and (11) Jaaaary 1,
    1940, authorise and dlnot the Secnkry    or the Treasury
    to t+aasfer froa Its aoaount in the aasaploymeat trust
    md   to the railroad uaeaploymant oompensatloa aaoouat
    in the unw~ployment trust fond an amunt mqwl to It0
    *11qu1d6tia& amount*, a0 smouat shall be withheld from
    certlfloatlon for payment t,osuch state pumaant   to this
    paragraph.*
          Peotloa lS (b) or thr Railroad Uuomployment Iasaraaoo 40%
(45 U.S.C.A. ~00. 363 (b)) 8fhts rortb the 60th0a8 ror oonptltiag the
two sums to be transferrsd under th   fom&oina pmvislans,    aad ro-
forred to la pour letter se the wproliniaary saoaat- aad the
'llquldstlag amouat.a we quote1
          *(b) The Soolal .SeaurltyBoard Is hereby dlreokd     $0
    dekrmiao for eaoh atate, a ftmrlgreamat with the Rail-
    road Rotlremeat Board, and after ooasultatloa with such
    State; the tot81 (horelnaftor zefomd      to as the *pro-
                       of (i) the mataunt reaslnlng aa the bal-
    llmlaar~ arrrouat.8)
    aaooo of reserve acoounts of e8ployers    as oi Yam So,
    1939, if ths unmamployksntoar&pmsatloa law of suoh State
    provides ror a type of fund kaoua as *Reser?e AO#uQt8*,
    plas (11) lt the uaemploytsaatao&peasatIon law of suoh
    Skto provldos for a type of ina4 known as *pooled Fund*
    or *&3olad nceount*, that proportion of the balancoe of
    suoh Suad or aooount of euah state ao of June 30 lOsO,
    as the aaeunt of tamis or uoatrlbutloas oolls&        from
    o~~loyars  aad thslr maplayeas plor to Jaly 1, l*SQ,
    pursuant to its unsaploymat aompea8atton     law and amd-
    Itad to suoh fund or aooouat   boars to all suoh taxe8   or
    eontrlbutlons theretofore colleatad from all permao sub-
    joot to its unompla~at     aoPtpaanrtlonlaw ~aad ondlted to
    such fund or aooouat; and th& Wlditlonal amoaats (hemla-
    after rerermd to am the *Llqoldatlng lrwuat*) of taxer
    or aoatrlbutlons oollrt?taafxwi oagloyms anb thalr em-
     ployms   rmm   July   I,   lQa9   to Deoeabor   31,   1969,   putsnant
     to it6 on44s~loymmt aompsaaatlon law.9
                                                                              535




          Thus we em that two eouraee ar6 opo to the 3tat.eor mxas
under the a~ofe quotaa prorlslona 0r the Railroad Unmplomen0         Iarur-
anC6 AOt: (r) either to authoriru ma direct the seasmtarp or t&
Traaaury to tnnsrer     iFor lta aacouat in the Unemploya66t Tm6t mul
to the Rellroad tBmaplopn6nt C@6@6n6atlonAOOOunt in 66oh Iruad,
mount6 ep,aalto th6 *proUmlaary eamat*          ana *llquiaating amoaat,"
a-peed   86 above pmvia0a,       thereby sontlnulng to enloy the er8ats
or appropriations from the Federal Tnaatmy to the 3kto Unemployment
Cti$.nsatiOn Adrrrlni6tntfOll    ?UIld to drfny  Ch6 6Xpe66.6 Or 48Wbiater-
lng th6 Texas UnaolployimntC64n~mation Aot, or,(s) la th6 aLterm-
tive, to reruae such authorl66tIon for 4 transfer, and b6 fortbwlth
denied the tarther benefits ot roch grrurt6or appropriation6 for
lduilnl6tr a exgmas*a
                tlr e       to thi
ever, 0r aaoh ~pmUalnary       tamwnt*
66thated   by you to be &4,000,000.
the st8to 16 aeaordea the rigat to Githdraw iroa it6 partioalar
6060unt In the Uneaploymat %ru6t -4     ana u6e ror admial6tratlv*
exgenaea of the State va66@.oy6t6ntCoapn6atl6n Act, such ammat a6
B6 Withheld rXO& 06rtiriOatiCUI rCbr t.h&6 pOrJ?OSOrrOIB th0 lrbd4r4i
Troaanry.  The prorietoao gov6tiqg the mch6iss’and       balaaoing or
thee0 traruror6 and rfthdrar*16 to arrarm   the Fuua8 6tf6oted ar6
8mbadiea in Seatloa 1s (a) aad (0) 0r the R4llrcd vn6aplcvmat fn-
eurmxwe.lot (45 U2s.C.k. 860. SSS (4) a64 (0) wading a6 f6mW6;
           *(a) The transrers iluorikd in the proii606  oen-
     talned In tha -era1    paragraph6 or aubee6tlon (0) or thl6
     aeotlon 6h611 not bo aeeme4 to oorutltuta a bmash of tE6
     BMaltiOB6 6Ot forth in 6OOtiWie (10s (6) (a) ad 118s (6)
     (4) or Title 42; a6r ah611 the with&ram1 by a state   rr0lr
     lta l8o o untin the tlrr*alpliwmat
                                      trust runa or .amount8, but
     not to ibxo0aath6 f&61 ammat tha Socrlals6attrlt~mard
     shall ham vlthh616 irim 6ortitfeatlimwith reapoat to
     rttohStat6 &wauont       to   6aBmeat~o6 (6) of thlr aeotbn, b6
     wlmd   to con6tlCute abrash or the OQlrd$tiO66 6et r0e.h
     in oeotlons 503 (a) (5) 4nd 1lQJ (6) (4) Oi TltlO 48,




          *(e)~Tae sooial semmit~.mrd    is aatharlwd and
     dlrooted to odtiry  to the 8eo~rataa-y
                                          0r the Tmaeary
     ror pymeat, and the stoanurf shall pq, 'tat&tth6 railroad
     anemployqentl+wmaaoe aeoarmt , 6u0h 4metJlttu66 th6 seahal
     soourlty Board wltgholds rrem eertlPlsrtlcm porruaut to
     6Ub666tfM’I   (0)   0r t&&6, eeotioa   &kd t&6 app?trprf&t~Qna   a6tB-
                                                                     536

Son. Orville r'.Carpeater, Page 14


     orized in seotfon 501 of Title 4.2 shall be available for
     jxqments authorlzed by th16 6ubseotloa. The seoretery
     s!r311 tmnefer from the amount of a Stats In the unen-
     j:loymnt trust f\;ndto the rellrosd unamployraeutinsursnoo
     rooount in the un6laploymsnttrust id    6UOh amountr 86 thr,
     Sate authorizes ana dlrecrtahia 60 to traneror pureuant
     t0 sub@eation (0) Of th16 6eStiOn."

           By the ensOtA?Intof *&use Bill 759, hot6 ii6gUlar 6666ioq
46th Le@slature, the LeglaZature or Taxas eXerOl66d It6 option and
lndlosted Its deIJl6iOKI to be governed by th6 provleions or tha Rall-
rosd UneatploymentIneuranoo k,ot berelnabove quoted, relating to tbs
transfer  of moneys in the rtatutory  6nmmt frost the UnaPployma%t
Trust Fun4 to the Rellroaa onaqloyment Itl6UlZlllM xomUUt In SU&
ma,    snd t4 contlnirsto reaelv6 griMIt or appmpr1atlonr ror ox-
pens86 lnoldent to the admlnietrst~oa OS the Tetas Unemploymaat
Comp6n66tloa AC:..  Ina6muoh et!this embllng sob 16 merely deolara-
tory of the pertinent PrOVt6fOa6or th4 rzallrasaUnemployment Ineur-
ante I.ot.hereinabove est out w6 de6m it not nea6666ry to further
lsngtben thl6 opinion 'by quoting at?nehare.
           From thl6 t6ciOU6 bUt,   t0 OUT.llihd, 6606666v 6tat&AOnt
0r the pertinent prov16lona or the dtea Federsl and State 6taktM
leadlug to the ensotm6nt of nouse Bill Ro. 759, hQt6 RepuZer Ee~alon,
46th Legislatum,     we turu to a coaefdoratlon or the oon6tltatlona.llty
of the latter   statute.   In tbi6 oonneotlan, the r0iioanng qUa6tiO66
eamrge for cur determlnatlonr
              The reepeotive right tit16 interest and olelm of
the unitea1&de6   and or ths Stat6'of Tui6 In ana to moneys in the
Unemployment Trust Fr;ubin tha Federal Treasury, a portion of wbloh,
to th6 extent 0r approximately row mllllon dollars, 16 sought to
be tran6rerrea by the Act under aouelderatlon.
               fs Rouse Bill F&J.759 h&e    ROgUbr Session, 46th
l.clgfslatuZ:invalid  as 6 produot oi 006rhon by th6 Feaeral atm3rn-
ment.
          3. hrs the eo-aalled waontrlbut10n6w levied end oolleeted
under the Texas Unemployment Cnmpansetion Aat from *employeraW in
,thiaStats, a6 defiaod in snid Act, a portion of rhlah oantributIon6
eamnrlse the four mllllon dOlhr6    lnvolve4 herein. to be 6On6id6rOd
as {ij pub110 moneys or r6~$iti66~1&164   and eolisit6d by the 8t t6
or Tesar rrom 6uah “66kplOyer6’ under it6 power6 of taxation? 0 ‘i
lloenee tee6 or exaetiona eolleoted under the rrol1oexxawer.orthe
State; (e) a t&t.  i&d eanasrkd     far the spioifio pukpoe.e of unenk
Qloymant relief, held by tbs Ftato es trustea for the -Bfaployeraw
                .n
Eon. Orville S. ictrpentar,
                          Face 15



who furnished the contrfbutlonfimaking up such fund, and in which
fund such WemployecsW have a vested interest; (d) trust fund8 held
by the State aa trustee ror wemployeos,V entitled to benefits
under the Tows CWxuployment Compensation :=ct,and in which runds
such employees have a vested right.
               4.
              Is House Sill No. 759, ricts,Regular Qesaion, 46th
Legislature, Considering the fund or moneys sought to be trans.
f0rMl thereby under any of the forego5ng aspects, violative of
rrtiole 8, section 6, Conetltutlon or Texas, ~ovldiag that no
money shall be drawn from the Treasury but in pursuance of spetl-
rlc appropriations made by law.
          5. Is said etotute in oontravention of artiele,S.* Seo-
tion 51, Constitution of Texns, providing that the Legislature
shall have no power to make aug grants or authorize the maklng
of any grant Of publia money to any Individual, assoai~tlon or
individuals, munloipal or other corporation whatsoever.
               6.
              18 said statute violative or Article 16, Ssctfon 6,
Constitution    Texas, providing that no appropriation ror private
                    0r
or Individual purposes shall be mde.
            In.approaching these various questions, we think the res-
 peotlve right8 and Oh&IS of the Federal and State Governments in
 and to the BWJEIsought to be transferred from the Unemployment Fund
 to the iwdlroad tl&c&lployment Insurance acoount should rir8t be de-
 termined .  r&spointed out bretorore, this s~tuarepresent~s that per-
~tlon of WcontributionsW heretofore oollected from *empl0yer8~ sub-
 ject to the Tents Unemployment CoznpensationAat,.but removmI from
 its operation by the enactment &the     Railro%d UnemgloylpentInsur-
 snO8 i&t. By thla latter statute and by %n appropriate amen&u%nt
 to the Texas t?nemploypentComp8nsiMoa Act, ~OmployOnrs engaged in
 interstate coIIDI%Taeby rail u*re rmoved fromth0 State iietnnd
 plaoed within the purview of the Railzoad Unemployment In8ur%no8
Act, beCaw8 Con&ress &&.erdned thst the Golleotion by the State
or Texas or neontrfbutlofksWfrom suoh *earploy0r"would constitute
 a burden on interstate eommeree. But until.the Cosgress presapted
 this rleld and declared its intention sIoto do b Btatute, we do
not find, under the anthdritias, that "coatiibutlon@ therstorWe
Ron. Orville S. carpenter, Fage 16


mid into the State @nemployment Compensstion Fund or transferred
to the Unen@loyment %ust Fund fn tbe Federal Treasury for lnreat-
ment, were illegal exacttons under t.!~ecommarce clause of the
Fodsral Constitution, which the Sate of Texas he6 no right to
colleot and which must therefore be turned into tbe Railrwd Unem-
ployment fnsurance~Account in tbe Federal Treasury as moneys and
funda bclonElng to the Federal Covernzent.
          All moneys and funds colleoted bF the Texan Unemployment
Compensation Co11~~1~alonby way of *oontrlbutlonaW rrcm %mployera=
eubJeet to tb State Act, whether nngaged ln lnteretate eomneree
or lntreetete commarce, were first pleoed in the Unemployment Cap-
pena6tlon Pund in accordance with Sectloll7 of areidAct and were
%lngled and undlvlded,w lnithoutregard to the nature cf the busl-
nees of the *employersa frcm whcm such Wcontributloner were col-
leeted. kiter .pacslngthrough the *olenring aeocunt” of 6eld Unem-
ployment Compensation Tund, a,11 6uoh moneya without regard to origin,
were l.mmedlately deposited with ttm Secretary of the Treasury ctf
the United States,  to the credit of t.heaccount of thle State in the
Unemployment Trust Fund, eetabllahed and malntelned pursuant to
Section 904 of the E.oclalCecurlty Act, a8 emended, hereinabove eet
out. ??eetion7 of the Tars8 Unemployment Compeneetlon Act .u@keS
provlelon for the withdrawal of moneys from such Unemplcy&it Trust
Fund for the payment of benefits in thle State ae follcwe:
                            Honeys &hell bo repulsltloned
         “(0) Lis’lthdrawals:
    from thie State*8 aooount in the Unemployment Trust -Fund
    solely for the payment or beneflte ana in acoordanco wltb
    reguletlons preserlbed by the Cozamiaelon.The Caamim~lon
    shall from time to t&me repuialticn from the Unemployment
    Truet Fund such amcunte, not exceeding the amount8 stand-
    ing to Its acawnt thenln, as it desks neoesmry     ror the
    payment or benefits ror a reasonable ruttareperiod. Upon
    receipt thereof the Treeaurbr shell deposit such money* in
    ths bmetlt account ana the CWptroller shall Issue hi8
    warrants for the payment of benefit8 Bolely frown suah
    benefit account. Erpenaitures af suoh money6 In ths bene-
    fit account and refunds from the olearlng eeaount shell not
    be subjeot to any ~ovisbons or law requiring speoiiicrap-
    proprlatlona or other formal raleaeebby State airlcere of
    money In their cuetody. All warrant6 i88u6a for the pay-
    ment of benefltrrand refunds shall bear the ~lg!!etU~ of
    the Treasurer and the countercsig~ture aP e member of the
    Cc41~&shalon
               or its duly authorized edant for that purpoee.
    Any ba3cnce of moneys rsquisltloned from the tlnemployment
    Trust Fund which remaina uneletid or unpaid in f&e bene-
    fit acoount after tha expiration of the period for whloh
Eon. Orville 5. Carpenter, Eage 17

        SUCh IWISEwre rspuisftioned shall either be deducted
        irop. eetimdtes for, and may be utilized for the papent
        of, beaarlta durIn& suooeedlng perIo&a, or In the
        dieoretlon 01 the ~ommkasIon, &all be redeposited With
        the Searotary of the Treamry of'the Unl.tedState0 of
        Amerloa, to tha oredit oi thla State'B aocount in the
        UnePplOyPlentTrulrt?und OS prwlded in subseotlon (b) or
        this aeotIon.m

              State   SitatUtW3 dLi1ar   to the   foregoing   have O~JW betom
the Oourts or other jurlsdlotfons ror.ooastrr;otLonin the O~U~J or
Gillturtto. JOhMon, 68 Pac. (Zd) 1037; ?Y.E. Chamberlain ~1.
Aadrwr, 2 Pi.E. (2d) 22; C&IS. C. Steward Go. ve. DavI8, 59 mp.
Ct. 883, 301 0. s. 348. and It rar uoiroraly held that the
Federal Gwe~ameat bid not obtafn titlo to aoneya depoalted In
the nemployPrsntTrust Fund of tie Unlted State& Trearury but
rathF r held It in trust, for ime8tsmnt purpoaea, ror thb appro-
prietc atate o$enoIes oharged with the edainl.strmtIooof'the
verlour atste unemployment oompenaatioa aota. The bsnerlolal
title In au6h moners romaine In the State, never leering the power
end oontrol of the State authorities, and the Seoretary of the
Treasury will honor e repulsltlon tot the whole or any part or
the ddpolaitin the l?undwhenever one Is qtadeby the appropriate
&at* 0rfi0hi.
           Thererore, we see that the elalm, right and title or the
Stete  oS Texa6 in end to the money8 oolleoted in the gnat by way
or *oontrIbutfoaaW rrom Waployer8~ in Tex albjeot
                                                s     t4 our Unon-
ploymnt Oompensatloa Aot, a&d, purrnrant to atattlte, truirfomd
to  the UaeaDloyment Trwt Fund In the Federal Treerury, for owtody
end invwtment purposw, l* ooinpleteaad uulmpdxed to the upu
extent am If ruoh fund8 or noneys had beea depwke+d in one of the
State depoeltories, mibjeot to rlthdrawel at any tIme. ReoogniOion
or thim raot Ir eoeorded by the pr0rielon8 or the Railroad Unu-
ploymeat Ia#uranee A& brelnabore Quoted, eitording thii#and other
States altilarly crltuated,the option oi tranaferrlng thet pOrtlOn
of the Uru5ploym3118 Tracrt YUnd cudled *prelimiMry    8000UCtw aad
‘Ifqtideting  aooouat,”  into aa aeoount wltblaemld t’amd ~OWII aa
the Railroad Uawploymmt      Insurance Aooount.   Thin tranatef ootid
not be o0ero.d by the RaIlrOad Uaenplo~at       InauranOe Aat, but
an a very persttwlre lndzroewnt to thi8 end, the Congress provided
that tr the several states did not make 8uoh transfer, then 6ranta
Or approprIatIoa8 for e&m.lnhtratir~ lxpeners 0r the atate Wiem-
plofa4nt acta would be withheld in that amount of the fund wbioh
the Sate refueiedto trannrer. The Aot of our TeZa8 tigis&tWe
Under oonslderatlon here, In antthorIz?.nrs
                                         and dh*otlW   YOU to mb
th;& trsR@rar,   WiTi%$3 ire sti.woluat~ry ao?e;%mac by this st;sce
of the t&m& an4 cordlitton     or the 2ailrood Uarmployment Insuranae
Aat*   It  falla*& tharerore,  under our neoond questloa, that s&l4
atatun    Is RQ: invalid es a praduat of uaaoa&tltutLo&l ooeroloa
by the Federal Oovaramsat sad 6 suboe~uent suraender or Btste
~ore~lmw.       This lo la aooord with Ohe principle snaouaoed Ia
the o&&e of Germlohael v. 60. Coal& Coke Co., 59 Sup. Ct. a6B) 801
g. 8.     468.

          It pow beaoms n&)oens&ry~ la locjioalsla;uusaee,   to deter-
tie the axsot nature sad &t&to& of thee ftaadafn order to deter-
sm   wtietherthe ~~Islature, by the Act in questloa, oould es&en
soatrol ovsr then to the extant or aa r~prorlaate  ~4,000.00~,bf
d;reotin(laueh aaouat to be transrerrad to purpose6 rad uses beyoad
$ha prrsont eeopo or tbe 1~ under rrhiohIt   w&s oolleotd sad bsymd
the ooatrol cad oaaugeaeat of the State &jimmy ohmreed with the
ldalai8tration of suoh act and sasohfunds. The oxaaf limits to this
id$aIry     em     etated   in   our third   question    above.

                 In aoaMmiiJI2 the Oaqloysmat            Conpeasotlontawe or the
Rate of Wsnsobueettn,    substentie~ly                idsnfloal to the 40x&& S6atut.e
lipen this subdeot, tha mpreme Court                 or ~~as(~sohusettro In Rowe8
Protherm Co. vs. Mass. Unenployasat CaxigensatioaCo~~8&lon, 8 E, A.
124) 920, held thrrtsuob ssstnte W&S raocte,dIn the bxeroI&@ Of the
   lioe pow;- rathar thsa the tnr  power, lo furtwranoe    of tha pub110
iialth, surety, RIVAL& sad the geaersl raMaTe.       It wea golate    out
that said act did not throw the turdUa.~f   its oapwpiae  upen rondo ob-
trlaed by geatixurl terstloa but But that ':urd&nupon thu l  zq tlo y e r                  a
rad employess so&t olos*Xy role%&a to e&i renpoazible for tba ooadl-
tion OC uaelaployseatwt@t to be rarasdladby ths 4ot. It was fur-
ther poInt.tidout that whirs aoa~trSmtleas pafd by oilaplaysrs   w&m
tinifestly  maslv&8   on aooount of th% mmmislth,       ruah eontrIbu-
tlom aere nat    part or the g&a&ml re~snue bf the Oua~omeslth, el-
though paid lnti: tho mida Treasury,   but being ral6Od for OLpsrtI&ul&r
purpme thrsuch ths rxsroise of the yolfoe pow&r soul4 aet bs diverted
$0 My other purpolre. Ta the mbme errmt     18 d 4eoisIon   by tk
t%nwae Cmart of Callfornir upva thr Oaewloyment Compweti6a           Leiw0r
t&t btotcr,  olosely ~arslloli~ fhs Texas Sr~tate, in ths eese Or
Qlllua v. Jobaaoa, 6Z P&o. (2%) 1039. In other     dro~lsioasths
saslo2y betmua Unsop~opaeat mmponstltion Xot8 arlelww8 to u~eaa
or to     sollaot fros a par~1oul.m          ala&s    In order    to bull4   rrp a trust
rPad ror paylag ?aaefltr to uasmployed uorhken, and xorkxsea*&Cm-
Pensstlon iiet#llksrlno arattirq a fund at She expeass of ss@oy~&
a 3l&m&rkIag$ SORIB for pammt to iajursd apagloysss,is polatad
ts Ia ooaa&obI&n with various saast%%u6.ioaallWbatloa&   rpstrut
the dive~sloa by 8 &tQtQ Le~lslatare of iuada hold ia trwt rOr
&P&alrlaa purpusss. sttttav. ~l&QP, 196 n. 3. 914; Ytota 9. Iadus-
W81 Domiaalon, l!M E. x. 2.015Ia re Farrell, 23.XZpud.lSl&iSt&C&
** =ausen, 119 Paa. llO2.
mm.   Orville S. C4rpenter. Pbee 19

           If otherwise ooertitutlonal, It Is our opinion that House
Bill 759, Aotr, Regular Session, 46th Le&lature,    Is not unoonetl-
tutional under the prlnolples amouAoed In the forecoing outhorltlea,
4s being an anlewiul and Invalid dlverrion of moneys or funds col-
leotec!iroraa partloular olam of pereons In '&~s for their bene-
fit or for the benerlt or another partloular class or pereons, end
therefOrt! earmarked and dedloateQ 46 a trust fund In rhloh said
employer8 or einploy~esIn Texas, both or either, hare TaBted bena-
fIoIa1 intereats, Ahi6 oonolu4loA Ia grounded upoA the proposItIon,
ilrst, that aemployeraa and *employees*, 4s deilned In the Unemplop
sent Co~pansatlon hot of Terns, are not given, under said etatute
and the Constitution of Texaa, en7 reatec:rlcht or intereat 5~ and
to the *oontr5butionsW oolleoted from meAployersn, but, on tha oon-
trary, such OOAOept of reeted rights Is expressly denledl snd se-
oondly, this oonolusIon Is reaohed booause we aAd that the mozaers
and runt54on deposit either in the OnelaploymentCoz~ansatlon Rmd
ln the State Treasury or the UneAploymeAt Trust Fund In the Federal
Treasury, lnoludln~ the tour mlllion dollars involved here, Is tobe
oonsldered as pub150 moneys In the Trasoury of the State and a part
of it8  general revenue&, subjeot to eppropr5etIon or other disposi-
tlon by AUtS of the Lep.lsleturewhloh do not otherwlse 5m.pingeupon
some coAtrollInf provlafon 0r our Const?tutloA.
            The latter poeltlon Is taken beaauee we aonalder that
suoh aorreyuor funds are oolleotad under the powers of taratlan or
tha State of Texarranb are uot referable to the polloa power. f?a
44~ thnt the CoontrIbutIonm* 1evled.u OA and colleetod from
*eaployma*     44 defined In the Texas enemployment Compensation Aat,
are, aasent~ally end ftmdaplentelly,exoI8e taxea upon the prI+Ilo~e
or reletlonehlp of emplOymtnt IA Toxae, the right to levy suoh tax
beln~ iocopnlzed by the deoIefons of the supreme Court and inferior
trIbuAsl8 ot the State and HatIon. The aoving purpooe of this pey-
roll levy la to oroete 4 eurrioient    amount 0r r4v4nue4 to 4114viat4
the reourrent oonditionm arlsin~ iron urrbmployment. Thle In a pro-
per mad oonstltut5onsl duty end rW&iOA      ot the State, and IA reaog-
Aitlon thereof large appropfiatlons hare heretofore beea mude and
"bread bonds* iaaued. Although, revenues tar this purpose are
unuolly ralaed by taxes levlec;end oolleotod upon property and par-
80114eenorally in Texas, we find nothing In the Constitut5oA to
prevent the Leplslature; in lieu ot thle Aethod, fVoA levying 4 tax
upon that @lass of employers most dlrootly cotmoated with the pro-
blem, oteA thou@ IA the utme aot, provieion 5s made for the pap
Ing out or such colle4tions in the torn or benefits to another alaaa,
5.0. asstein qualIrIad employees. Viado not think this roattq
piskeathe 40t a regulatory meeaure uIlderthe pollee power nor doea
it oonetitute   the moneys oolleoted thereunder 4 trust fund in which
either eAploysrs or employees heoe any vested interest. &(I authority
ECII.Clrvllle3. Carpenter, Page 20


for thin hold5ng, w nttmd upon the 04444 of !hrmIohnel, et 41 (16.
Southern Coal & Coke Co., 67 Sup. ct. 868, Jolu. 8. 495i C;m;~t;
soap co. Y4* U. Se, 57 Sup. Ct. 764, SO1 U. :T.SOS; Bo-land Whola84la
CO. vs. hutin,    174 So. 516. The Supreme Court of Alabama In the
oa8e or beeland Xholasc.loCo. vs. uufaan, aupra, and the Suprem
Court of the United State8 in the 0440 Or Cermlchael vs. Southern
coal & Coke Co., supra, In upholdlw tha valId5ty and OOASt;tut;QA-
4lIty 0r the Unemployment Carnpona4tIonAot or Alnbam4, idant     in
Ita a4iA aspsots to the Texas Act, held the CCJAtributiOAlevied by
the AlabsnraAct upon employers to bs nn excise tax upon the pr5qIlaga
or right to amploy. despite tho restrioted purposes ror whloh the
runds realized from such tax warn u4aC and tha apparent want oi
relatIon8hIp between tha subjeot of the tnx, the a!aployar,snd the
banefioiary of the tax, the oaployea. Thfe holding was baned upan
the prinoiple of tnxation announoad 5n the onsa or Glnolnuatl Soap
Co. vs. United Stbtaa, supro, to the Offsot that Ii a tax Is good no a
tax and the e9eaIl’Iedpurpose to which the prooeeda are to be devoted
58 one which would austaln a aubsaquont and aeperete nppropriatlon
out of the ganoral iunda or the tre46ury, neither Is made Invalid by
hair@ bound to tho other In the 861~ not or logIalatIon,
          In rooosnition Or the propoeition that the so-called *COD-
tr/butioAw exacted by the Tax48 UnemploymentCaapenastlonAat or sod
iroa oertaln denlgnated “8mployeraW '1144
                                        roterable to the tex power
rather than the pollee powor, and the twos or funds derived there-
froa were ‘publlo moneys” lubdeot to nppropriatlon or dI~oaItIon In
4ny mnner the Le~Ialatum or Texas right see fit, subject to oon-
trolling oon4tltutlon4l prorl4Ion4, tho k&Islature of Texas in this
vary Act provide8 a8 follow4:
         wBonefIte shall b4 deemed to bo due and payeblo uAdor
    thin Aot only to the extent provided In this Act and to the
    extant that moneys nre lvellnble thenfor to the credit or
    the Unemplo~ant Compansatlon iund, nnd nelthor the Stets
    nor the Oomalsaioa shall be llnble for esy mount iA exoeaa
    or nuch ama.”   Art. ?i28lb-16,V.A.C.S. 19W
         %av5n(2 Clsusa: Tho ieplalatum maerves    tha right
    to amend or repeal all or 4ny part of this Act at 4Ay
    tiiw; and there shall be no vested private right Or 4Ay
    kind seeinat suah 4arendmantor repeal. All tho right8,
    prIvilago4, or Itanunitlesoonfsrred by t&la Aat Or by
    sots done purruent thereto ahall exist nu?ijeott0 the
    power of the LaFialatura to amand or r09e01 th54 Aat 4t
    sny tirPe.a Art. 5221b-19, Y.A.C.S. 1926.
         a   this ao~eotj.on however, retthlnlr~8 should point to
Saot50n eo (0) or the Torae tnan@oyzuant aompenaet5on Aot pmvldine:
for a rcruzd to i:xllVi&ml ocntributors thereunder in the avant it
sho::ldbe d6temi.wd and held by the oourts that the provlal~
thereof    lm~odinf:   compulsory   oonttibutlona   lo    inysllf.and ~014, and
to SeQtion 22 ol snid hot providing for the              tanrimaticm   a? the
entire Act end ths return.ratably to those making *ocdributiaas,~
6U0h    POStiOn of the pun& 86 rfcmlned une%pemlod,In the 4t4nt the
Snprgae Court of the knited States shot&l hole th4 Federal ?meial
ssaurlty Act to 56 unoomtltutionel or lnop4rstiy4 for any reaaan.
liielthar or these oontlnganaies haye 008urmd. Thr la& quotsd
prwf~lOn for rcrund will nayer b4came oparotite b6toaussthe Fe&an1
~o&d     SeourIty Aot has been ?n all things upheld IS oonatftutional
byth4 !%rprerse   Court in the cm0 of Cbas. C. Strati    '&oh. Co. ys.
imYi5, eu9m, an3 tho other provision ror refwd of *oaatributlons*
csmot beoosleoycri%tiYa     OB to the Fund In questian boaausc It tloes
not a?pmr fron your latter that suoh "eontributlonsw w4m paLU under
proper protest    so RS to be relundabls,  lntho eventour TTJmR@oynent
campansetionAct ahoulb b c held l~nralldby the aourt.      '$0dews this
psyzxentUnder protest ta ?w ncoeeaary bsoause SeatIm 20 (b) of the Tsras
AOt provldos that    *in the west   the pro*ision&of tii8 Aot whioh irn-
pose crontributions,are held invalid or yoid, all p%ymnte \rhiahhave
been yoluntarfl~ made under the prorioiono of the Aat shall be and
rearsinthe proopsrtroilthe rUnd to tiich they are Geposlte&* Iiow-
ever, should any *oontributlwab or taxes, snakingup tha &,OOO 000
here, hays been collectedfron and pai0 by *4zqUoyers *ang%%sdin
lst~arstxate owneros, under propor protest, and wlthln the rot4st
~SWo6, the %3X84 Un~oyzaent        Aot should be etx'lofran
                                                          by.tii
                                                               e &arts
as unawtitutlonal, then L rati& to n&n&,                  under t&e foregoing
prwfsions would 4lieu~r
          HdnaVer, at this junoture and in ocmeotlon with the roro-
fping   diaau88ioa we wish to mke it plain thatna 4.m not pwsing
em &h4 oonstitut~onality of the 3'4%~ Un4@09m3Ui     C~Me&tleR    Aat
but only upon the oonstitutitmality of Ilow Bill 759,Aots.Rqo~lar
S48$1on, dth te&slature.     Therefore, exoept  as lneldental to th4
lamtax& lnipiry, we do not go into the question of vd34th4rthe T4ras
Vmmploymsnt Cwpensatlon Act ccntratenes krtlola S, S44tiori3, Cm-
stlttttloaof Tarea, prori&in& that Cares shall be laisd and WLl44tsd
Sor pu&l.ia9ur90805 only, or any other oonstitutlFm.crl pFW%aioPr
W.ng 60 the val%.dftyof the thmqhym4stt     Compe%'Mion Aat, prior
to its aaendment by the Aat under oc?ngllfl4r8tion. Our pulpcsreis
~lialtadto ahowln~ that the apokeyinvolrQd h4x.4is "pttbliomou4y- and
t0 a disetlsslonor the aonstitutloml lp"vl~io2~1&~owmlW      it@
Qsmo~riatlon or a1ago?ml.
            Enrin~ detembxx?        frm.the   foregoing dis4uunsionthat XI.B.
n00.759, Aota,       RefTulnrSession, l&h, hglslatt?m,  in Wudnldln~the
Texas ?mmploymnt         ccenpmsat%o~ got SO ns to r&awe man the eoo~e
                                                                   544




Bon. Orville S. Carpenter, rage 22


and operation thereof, WcontrlbutIonsw levied upon and *benefits"
pafd to *employers* end *employeefP respeotirely, engaged 5.nIn-
terstate ammrce, and autboriting and directing the transfer or
an approxInx3t.e iOur mIllion dollars  of such *oontrIbutIona= rrom
the Unezzployzaent Trust Fund In the Federal Treasury to the Rall-
road Onemplopnant   SxWirance  ;rWount in suah FunU, does not, In
violation of State and Federal Constitutions, disturb vested
rights or said Wexaployersg"  or "eaployses,w either or both. In and
to said money, on the theory or a trust rund; and hatiug rurther
established that the moneys standing to the credit of the State
of Texas In saId UnemployllentTrust Fund of the Federal Treasury,
InoludIngthe four mllllon dollars Involved here aonatitutes a
part of the general revenues or thls State, realized tram taxa-
tion, and subjeot to lawful appropriation or disposition by the
Legislature, we now address ourselves to a detsrminatlon of
whether or not the attempted transrer and dfsposItIon of taameby
House Bill 759 oontravenes any of the sections or the Texas Con-
stitution adverted to In questlens four to seven, stated at the
outset ~0r this dIsotlaslon. se think beyond all doubt this bet
6atIsrIes the requirements or Article 0, Seotion 6, Constitution
of Texas, for a valid and opeclfle appropriation. although aot
Inthe tori%or an appropriation bill, Seatlon Qa or said bill
(Sec. 7a or the Unemployment Compensation Aat) alearly eireeta
an a$proprIatlon of the money In qnestlon for the epeidflc ~~~
or use by the appropriate agenoy or the Federal    Govezarpbnt&
administration-or the Railroad Unemployment lzlsurancs   Aat. It
ha~l~beenheld siifrleIentIPthe Legislature, In any manner an6
without regard to form, authorizes the expenditure by law, and
speefiies the purpose for whiohthe appropriation Is made. Se,Ter.
8ux'848; Terre11 7s. Sp@cs, 104 Tex. 191, 135 S.W. 519.
          ?toreover,the ractthat the exadt sum in dollars and
Cents Is not set forth in that ssotion of the aot makin& the ap-
propxlation does not render it uneonstItutlonsl. Two eiaountsare
appropriated known as *prelImInary aapount*and *liquidating amount*
and prouedure Is prwided  r4F detimalning  and rirlly these exact
=Mmnts . This brLn&s the statute within the ease of Atkins vs.
State Highway apartment, 201s. ‘1y.  225, and sor~taia~Its ~alldity.
          ~inauy we are broUght to a deters&&ion    0r the constl-
tUtionallty or EiouseBill NO. 959, AetS. Re rirarSeasIon, 46th
Le&slature, when tested by MutIeLe 3, SeQtfEon 51, Constitution of
Texas, providing that the Leg&slatuge shall have ~10paws%!to make
auy grants or authorize the maklr& of any grefftsof publie awrneY
HOD. Orville S. Carpenter, rage 23


to any lndlvldual, association of IndiYIduals, suniclpal or
other corporation whatsoever, and Article 16, Section 6, Con-
stitution of Texas, providing that no appropriation ror private
or individual purposes Shall be nude. Howe 3il.l759, Aots,
Regular Session, 46th Legisl8ture,161a *grant 0r pub110 money
within the msanlng or ArtIQle 3, Section 51 or the Constitution,
but sueh grant is not made to 'any Individual, assoolatlon of
indiriduals, munlalpal or other oorporatIonwhatsoever,n beoause
the Federal Government or any at Its duly oomtltuted agenales
aaanot be reasonably or ralrly brought within those terms. HeI-
ther 1s the appropriation erreoted by this Aot ror a "private or
individual purpose- wIthln the prohibition or ,irtIole16, Section
6 of the Constitution, or a &it or grant to prohlblted Indirl-
duals for non-governmental purposes within the letter or spirit
OS the restriction oontalned In iirtlale3, Seotlon 51, Constltu-
tion or Texas.
           Uny oases reoognlze the authority of the Federal
@overnment to ee.l.eotand bee&gnat6 any of the lndirldual states
of the Union as its agent to further Its oonstltutional functiona
end powers. Conversely, while not rupporteq by equal authority.
we see no reason vhythe State ot Texas cannot.,in the exdreise
of Its reserved pormr to.me    ror the une?aploymentproblem in-
oldent to 40maon osrrlers engaged In interstate corameroe,select
as .lts agent the Board oharged with the administration-or the
Ra$&oad T&employment Insuranoe Aot and appropriate money to be
expended by said Board ln'aooordanee with that Bet. Cow eding
that, ,Jyreason of the Railroad un    loyment Insnranab ,Aat, thie
State.oan no longer exact WoontrIbut
                                   -f ens* iromWamployexsW en-
gaged .ia interstate oomineree,the reserved right to appropriate
run&a for the reller or unemployment existingrlthln the borders
of Texas, whether arIsIng out of interstateor intrastate oom-
meroe, remains with the State an8 aannot be ~fmpalredor raoYed
by any AOt of Con&ress. s.IkewIse,thb relier or unemployment In
the various states is a matter In~olYIng the general w&fare of
a.+ United States, end ror that purpose, appropriations by Con-
e;ressfor the reller or unemployment have been upheld. Conse-
qui%ntly,we see that the reller of unemployment Is the oonourrent
44umm cawern of both the United State6 and the State of Texas,
both ao-exlstlng wlthln the same tarltorp.    The Federa;l soolal
Seeurlty not and Railroad l~namploymentInsurance Act, for the
Qovernmmt, and the Texas unamployraantCompeneation &at, for the
State, are inter-relate& in all their terms add cOrdItion8, aad
embody a oooperatlve legislative effort by the two SoYereIgntIes
ror carrying out a public purposa conrmonto both, whloh neither
 could fully achieve without the oooperatlon or the other. The
supreme Court 0r the Enlted state8 has fou;ldnothlaf~in the
yederal Constitution proMbIting eueh coopercltlon,and we do
&t feel impelled to go so far as to eay t&t the forego-
prohlbltione of the Texas Conetltution wre ever intended to
prffent the passage of an A0t, such as the one berare UB, design-
&d to %SieOtuate this OQiilponpurpose. ilthough comerned my
rith the COWtihliiozdity of the S001al Seourity Act Or that
pert thereof requeetlng the vnrloue states to deposit moneys
oolleoted under their uneaployxnentcompeneatlon in the un%~@oy-
mt   Trust Fund of the 'TTBasury,the language Of the Suprape
Court of the tWted States, In the caee oi Charles C. steward
Naehlne Co. vs. Davfs, eupra, 1s enl5.ghtenlagupoatha right of
a state, in the exeralee of its swerelguty, to tolunte.rlly,
either by contract or by statute, aaoept an order of the Federal
Qovernxient,looking to a better solution Of their o~mmn probla
of uuemployment. we quote:
            The lnferenoe OS ab6lcatlon thus dissolves in
       tklnnwt air wken the deposit l8 oonoelted OS 88 de-
       pendent upon Q etatutory emment~ ad not PA n a
       contract eireutlre to create a duty. By th 1p"8 we do
       not lntimete that the oonoluslon would he diiiereat
       fi a ooatraet u8re dlsowered.   Sren sorereigns mey
       eontr%etwlthout derogatingfrom their earsre&nty.
       Ferry f. Vnited States, 294 U.S. 339, 353 58 8. Ct.
       432, 436 95 A.L.R. 1335, 79 L. Ed. 912; i Oppenhelxa,
       Interaat~onal Law (4th
       national Law (8th gd.) fdlOFf ~'~d?&%f&~~
       Law, 0 469. The states ore at llbe&,     upon obtain-
       ing the oonsent of Congrete,~to make     cements with
       one another. COItStitUt%OQ, art. 1, 8 T 0, pa. 3.
       ~0610   vs.   Fleeger, 11 Pet.   lfI5,   209,   9 L. Ed. 680;
       ;ho,d$I;g   vs. Pdeasaohasetta 12 Fet. 657, 725, 9
                    Be rind no room for doubt that they may
      di th; llke'with Comgreee if the ec8en0e of their
      statehood la malntalasd without impairmeat. alabame
      Is seeking and obtaining a @redIt of aany mllliens
      in.fav~r of her ultismns out ot the Treasary of the
      nation. E;orrhereIn our 00lsemeot geverameat - fa
      the limitations erpresr or lmplled or our Fe4eral
      Conetltution- do we flrd that she is prohibited
      from assent-   to condlS&ons that will aware a fair
      and just requital ior beneflte reoelved.w
            Euaatxnentof Zi0tmeBill 7S9 la a sbatutory aee0ptanee
fer   the State of Texae, freely and tolufttarify mde, al the etato-
goo. 0lrllle 8. Carpenter, Page a5



 fory offer of the iinltedStaW,       embodied in its Social seeurlty
A& and Railroad Llnsxaployaent    Larursnae crst,to expend, for the
p&poses oollected,    the four million dollars colleoted by Texa8
for the relief of the umxaploymQnt problem arising wlthfn its
b&lore   in aonneatlonwith Interstate eomaon carriers by rail.
me grast or appropriation oi this four nilllon dollars by the
~~lsl%ture OS Texae, upon these emdltlonc        aad for these pur-
pasex ix olearly a pub&lo o,rg#emmsnfal        parpose for whish grants
or appropriations of publio moneys may be made, wader the author-
ity  of the cam3f.3of City of Aromas et al v8. Keeling, 247 S.W.
63.8;Betar Co. ~8. Linden, 220 5. I. 461; Road Distrlat Ro. 4,
shslby Co.~rs. ALred,    6fj S. Vi. (2d) 164. .In the Instaut  oass
ve have no grant ot money by way of gift or gratuity to a a&ate
fmdlvldn& firm or corporation condemned in the ease oi Texas
p&aneaceutleal hsaoclatlon vs. DooXey, 90 8. $i. (2d) 338.
           The iraaer8 of the Tdxw Comtltutlon ,robably dld not en-
 :rl8age the oumpler inter-relations end'eooperatP- w efforts of red-
eral and 8tate 8overel.gatle8uuder our latter-day eoowmie~amd
iadu6trlalx;lste!a, but their only purpose in writing in- the or-
gado  law, these salutary rsstrfetians   agalz@t the waste or giving
awey of poblla moneys, was to see to it that the only key t&at
should unlock the State 'Preaeury-8 a RblL      er ‘~vem8antal   pur-
pcrseserv2ag #a publl& good.      Heuc~ B 1190. 789, AdtiC,Regular
8e88ioa, 4th L8gislatur6, met8 these rsqulmmnts        aud we hold
sue to bs In -all th%ngs 6oastitutilonal.
                                              TMVSF1IEyttNly